Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed September 6th, 2022 has been entered. Claims 1-20 remain pending in the application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a fixed wing, and coupling of barrier tip to a wing tip of the fixed wing” as described in the specification. The configuration of wings in figures 3, 4 and 5 are different assuming different orientation and thus are not fixed. Figures 3 and 4 show barrier orientation during regular horizontal forward flight and tilted forward flight respectively, however, the wing configuration and orientation do not show that they are fixed, and figure 5 shows swingably attached barrier member wherein the wing doesn’t lineup with wings of figures 3-4. Also, how the barrier tip and wing tip are coupled and operable when swingable barrier is coupled to a fixed wing. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 10-11, 15-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-11, 15 and 20, the specification doesn’t recite the limitation “wherein an angle of attack of the barrier member is smaller than an angle of attack of the fixed wing”, and drawings do not explicitly show the limitation as drawings fail to show a fixed wing. 
Claim 16 is rejected due to its dependency on claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 9, 12-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,120,564) in view of Gaunt (US 6,138,954)
	Regarding claims 1-2 and 17, White ‘564 teaches (figures 1-2) a compound helicopter/aircraft (10) comprising:
	a fuselage (12) (Col. 5 Lines 46);
	a fixed wing (14) fixed to the fuselage (Col. 5 Lines 48-49);
	a rotary wing/ rotor (40) with blades (42) rotatably coupled to the fuselage (Col. 6 Lines 18-20)
	but it is silent about a barrier member attached to a part, of the fuselage, that is above the fixed wing and is between the rotary wing and the fixed wing,
	wherein at least a part of a lower surface of the barrier member is facing an upper surface of the fixed wing and is exposed to an upwash from the fixed-wing during forward flight of the compound helicopter, and
	at least a part of an upper surface of the barrier member is exposed to a downwash from the rotary wing during the forward flight of the compound helicopter, and
	wherein the barrier member includes a front end, a rear end, and a cross-section that is symmetrical about a plane coupling the front end and the rear end to each other.
	However,  Gaunt ‘954 teaches (figures 1a-1c) an aircraft (100) with wing (120) and symmetrical slat/barrier member (200) pivotably attached to fuselage (110) above wing (112) whose angle of incidence may be changed (Col. 3 Lines 28-30, 56; Col. 4 Lines 20-21, 42-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified White ‘564 to incorporate the teachings of Gaunt ‘954 to configure a barrier member attached to a part, of the fuselage, that is above the fixed wing and is between the rotary wing and the fixed wing,
	wherein at least a part of a lower surface of the barrier member is facing an upper surface of the fixed wing and is exposed to an upwash from the fixed-wing during forward flight of the compound helicopter (clearly seen in figure 1(b)), and
	at least a part of an upper surface of the barrier member is exposed to a downwash from the rotary wing during the forward flight of the compound helicopter (modified White ‘564 results in this structural configuration), and
wherein the barrier member includes a front end, a rear end, and a cross-section that is symmetrical about a plane coupling the front end and the rear end to each other.
One of ordinary skill in art would recognize that doing so would assist in the lift and enhance aerodynamic properties.
Regarding claim 3, modified White ‘564 teaches (figures 1-2) the compound helicopter/aircraft (10) wherein the barrier member is attached to the fuselage to allow the plane to be oriented horizontally upon the forward flight (Gaunt ‘954, figure 1c, slat is pivotable).
Regarding claim 4, modified White ‘564 teaches (figures 1-2) the compound helicopter/aircraft (10) wherein the barrier member is swingably/pivotably attached to the fuselage to allow the plane to be oriented horizontally (Gaunt ‘954, Col. 3 Lines 42-49).
Regarding claims 9 and 19, modified White ‘564 teaches (figures 1-2) the compound helicopter/aircraft (10) wherein the barrier member blocks at least a part of the downwash from the rotary wing to reach the upper surface of the fixed wing during the forward flight of the compound helicopter (barrier member is in between rotary wing and fixed wing).
Regarding claim 12, modified White ‘564 teaches (figures 1-2) the compound helicopter/aircraft (10), wherein the barrier member is disposed in a downwash of the rotary wing and an upwash from the fixed wing (barrier member is in between rotary wing and fixed wing).
Regarding claim 13, modified White ‘564 teaches (figures 1-2) the compound helicopter/aircraft (10), wherein the barrier member is rotated based on a flight condition such that the barrier member is oriented horizontally with respect to the fuselage during flight (Gaunt ‘954, figure 1c, slat is pivotable).
Regarding claims 14 and 18, modified White ‘564 teaches (figures 1-2) the compound helicopter/aircraft (10), wherein the barrier member is swingably attached to the fuselage to maintain/include an angle of attack of zero of the barrier member during flight of the compound helicopter (Gaunt ‘954, Col. 3 Lines 42-49; horizontal i.e., zero-degree angle of attack is shown in figure 1c).
Claim(s) 5, 6, 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,120,564) and Gaunt (US 6,138,954) as applied to claims 1, 2, 3, and 4 above respectively, and further in view of Miranda (US 3,834,654).
Regarding claims 5, 6, 7 and 8 , modified White ‘564 teaches (figures 1-2) the compound helicopter/aircraft (10) as described in claims 1, 2, 3 and 4 respectively but it is silent about the barrier member includes a tip that is coupled to a wing tip of the fixed wing. 
However, Miranda ‘654 teaches (figures 2-4) an aircraft (10) with rearwardly swept wings (24, 24a) and forwardly swept wings (28, 28a) whose tips are connected by a pair of vertical fins (34, 34a) (Col. 3 Lines 56-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified White ‘564 to incorporate the teachings of Miranda ‘654 to configure the barrier member whose tip is coupled to a wing tip of the fixed wing. One of ordinary skill in art would recognize that doing so would increase torsional stiffness in the wing tip region (Miranda ‘654; Col. 4 Lines 66-68; Col. 4 Line 1).
Response to Arguments
Applicant's arguments filed September 6th, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument regarding amended limitation of claim 1 is explained in the rejection above. 
Also, 202 of Gaunt ‘954 is a slat which act as a secondary wing and is also capable of achieving the feature of barrier member of the claimed invention.
In response to applicant's argument that White ‘564 is directed towards a helicopter and Gaunt ‘954 is directed towards a fixed-wing aircraft, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding applicant’s argument about slat (202) of Gaunt ‘954 would interfere with turbine (62) of White ‘564, it would have been obvious to one of ordinary skill in the art to incorporate slat (202) of Gaunt ‘954 without interfering with turbine (62) of White ‘564. One of ordinary skill in art would recognize that doing so would provide airflow without hindrances.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        10/19/2022